Title: From George Washington to Robert Lewis, 3 November 1797
From: Washington, George
To: Lewis, Robert



Dear Sir
Mount Vernon 3d Novr 1797

Your letter of the 26th ulto has been received. To Mr F. Whiting for presenting, and to you for forwarding the orchard-grass Seeds, I feel myself obliged, and request you to mention it to him accordingly.
I approve of your placing a Tenant upon my small tract of Land above Bath, at a moderate Rent, for the purpose of preserving the Timber thereon; and if decisive proof could be had of the Trespassers, I think Suits should be brought against them in the District court, by way of terror to others. In this court, if the proof was positive, justice might be expected—In the county Ct I should expect nothing but to pay the cost of suit—I would not let the land for more than 5 years—limit the quantity of ground to be cleared, and reserve all the Walnut timber for my use, which may stand thereon.
The other depredation, mentioned in your letter, will not, I hope, escape unpunished—Remember us to Mrs Lewis—and be assured of the friendship of Yr affectionate Uncle

Go: Washington

